— Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered August 25, 1987, convicting him of burglary in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Upon a review of this record we discern no rational basis upon which the jury could have rejected that portion of the prosecution’s case which is indispensable to the establishment of burglary in the third degree and yet accept so much of the proof as would establish criminal trespass (see, People v Scarborough, 49 NY2d 364, 369-370). Thus, the court did not err in denying the defendant’s request to charge criminal trespass in the third degree as a lesser included offense of burglary in the third degree (see, People v Evans, 135 AD2d 648; People v Woolard, 124 AD2d 763; People v Flores, 113 AD2d 899; cf., People v Henderson, 41 NY2d 233; People v Land, 131 AD2d 883).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or *488without merit. Mollen, P. J., Brown, Lawrence and Spatt, JJ., concur.